Barnard, P. J.
Whatever appearance of incongruity is contained in the oaths taken by the assessors in this case is due to theTaw which prescribes its *307form. There are eight assessors in the city of Brooklyn. Tiie assessments are made by wards, dnd the usual oath in towns is called for by chapter 863, Laws 1873, tit. 10, § 9. The charter further provides that the roll shall be sworn to by at least two of the assessors, and shall contain an additional clause that they have personally examined within the year past every lot of land assessed. The oath must be taken by at least two that they have examined the land. In this case all the assessors swore to the roll, and they all swore that at least two of the assessors made the examination of each piece of land assessed within the year. The form of the oath does not require the assessors to state which two assessors examined each lot together,—that would be an endless task; nor did it provide that only two should swear to the roll, which should be the two assessors who personally made the examination. No special two were designated to make the oath or the examination. The oath conforms to the law. It states that at least two assessors made the personal examination required. It will bear the construction that all the assessors examined together every lot assessed, although the fact is expressed in the statute words if at least two assessors did so. The notice to review the assessment roll, and correct the same, as to any person aggrieved, complied with the law. It is not the appraisal record of valuations which was to be corrected. These valuations went into the roll, and notice was given of the compilation of the roll, and fixing a day of hearing for persons claiming correction. This was a substantial compliance with the request of the charter. Westfall v. Preston, 49 N. Y. 349. The essential requirement of the statute’ on making up of the roll, and the notice of the completion, so that grievances may be presented and tried, was done. The statute does not in terms indicate how the unpaid taxes are to be returned by the collector to the registrar of arrears “on sheets corresponding in size and ruling, ” which are to be bound. There is no apparent requirement for a certificate to the sheets so returned. The notice of sale gives the correct ward, block, and lot numbers, and all other inaccuracies are cured by chapter 405, Laws 1885. The tax-rolls wmre sufficiently signed. The warrant was annexed to them, and signed by the supervisors, and this.is all that is called for by chapter 346, Laws 1878. The judgment should therefore be affirmed, with costs.
Pratt, J., concurs.